Citation Nr: 1102519	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  09-07 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 
percent prior to November 19, 2008 for service-connected 
herniated nucleus pulposus lumbar spine L3 and L4-L5, 
postoperative, and in excess of 20 percent since November 19, 
2008.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1986 to December 
2007.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a January 2009 rating decision, the RO increased the 
disability evaluation for the service-connected lumbar spine 
disability from 10 to 20 percent disabling, effective November 
19, 2008.  

In an August 2009 statement of the case (SOC), the RO addressed 
the issue of entitlement to an earlier effective date for the 
assignment of the 20 percent rating for the back disability.  
However, because the Veteran's appeal originated from the May 
2008 rating decision that granted service connection, he is 
actually appealing the original assignment of a disability 
evaluation following an award of service connection.  Thus, the 
claim actually involves the propriety of the initial disability 
rating assigned during the entire appeal period.  See Fenderson 
v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007) (finding staged ratings appropriate also in 
cases where the appeal was not as to the initial rating assigned 
after service connection is established). 

The Veteran's rating was increased during the course of the 
appeal; however, the claim for higher rating for the back remains 
before the Board because the staged ratings assigned for the 
periods remain less that the maximum available benefit awardable 
for each period.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, 
the issue on appeal does not include the question of entitlement 
to an earlier effective date for the ratings assigned subsequent 
to the initial rating action on appeal.  The claim is as noted on 
the title page.  


FINDINGS OF FACT

1.  Prior to November 19, 2008, the Veteran's service-connected 
lumbar spine with scar disability is primarily manifested by 
subjective pain, degenerative disc disease of the thoracolumbar 
spine, and forward flexion of the thoracolumbar spine limited to 
70 degrees; there is no evidence of muscle spasms, guarding, 
abnormal gait, abnormal spinal contour, or incapacitating 
episodes.  

2.  Since November 19, 2008, the Veteran's service-connected 
lumbar spine with scar disability is primarily manifested by 
subjective pain, degenerative disc disease of the thoracolumbar 
spine, forward flexion of the thoracolumbar spine limited to no 
less than 45 degrees, and muscle spasms; there is no evidence of 
ankylosis or incapacitating episodes.    
 

CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation greater 
than 10 percent for the service-connected lumbar spine with scar 
prior to November 19, 2008 have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103a, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2010).

2.  The criteria for an initial disability evaluation greater 
than 20 percent for the service-connected lumbar spine with scar 
since November 19, 2008 have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103a, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not 
been met in this case.  

Nevertheless, the record reflects that the appellant was provided 
a meaningful opportunity to participate effectively in the 
processing of his claim such that the notice error did not affect 
the essential fairness of the adjudication now on appeal.  The 
appellant was notified that his claim was awarded with an 
effective date of January 1, 2008, the date of his claim, and an 
initial 10 percent rating was assigned.  He was provided notice 
how to appeal that decision, and he did so.  He was provided a 
statement of the case that advised him of the applicable law and 
criteria required for a higher rating and he demonstrated his 
actual knowledge of what was required to substantiate a higher 
rating in his argument included on his Substantive Appeal.  
Further, he was provided pre-adjudicatory notice that he would be 
assigned an effective date in accordance with the facts found as 
required by Dingess.  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization and 
its counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information that 
VA provided to the appellant what was necessary to substantiate 
his claim, and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claim such that the 
essential fairness of the adjudication was not affected.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other 
grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, private treatment records, 
provided the Veteran examinations, and assisted the Veteran in 
obtaining evidence.  All known and available records relevant to 
the issues on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.  

Increased Rating 

The Veteran maintains that he is entitled to an initial 
disability rating greater than 10 percent for his service-
connected lumbar spine with postoperative scar disability prior 
to November 19, 2008, and in excess of 20 percent since November 
19, 2008.  In that regard, disability evaluations are determined 
by the application of a schedule of ratings, which are based on 
the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7.  Moreover, while the Board 
must consider the veteran's medical history as required by 
various provisions under 38 C.F.R. Part 4, including sections 
4.2, the regulations do not give past medical reports precedence 
over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Furthermore, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, any 
additional functional loss the veteran may have sustained by 
virtue of other factors as described in 38 C.F.R. §§ 4.40 and 
4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

In determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether the preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

In the present case, the appeal stems from an initial rating, and 
the Board must consider the issue as to whether separate or 
"staged" ratings may be assigned for any or all of the 
retroactive period from the effective date of the grant of 
service connection to a prospective rating.  See Fenderson, 12 
Vet. App. 119 (1999).  

Lumbar Spine with Post-Operative Scar

In the May 2008 rating action on appeal, the RO granted service 
connection for lumbar spine, status post operative repair with 
scar and assigned an initial 10 percent disability evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237, effective 
from January 1, 2008, the date of claim.  In granting service 
connection, the RO noted the Veteran's in-service surgery on his 
lumbar spine in January 2005 and May 2007.  In June 2008, the 
Veteran submitted a notice of disagreement, indicating that he 
has a current diagnosis of degenerative disc disease and that his 
scar should be rated separately.  In a January 2009 rating 
decision, the RO recharacterized the service-connected disability 
as herniated nucleus pulposus, L3-L4, and L4-L5, post operative.  
The RO increased the disability rating to 20 percent, effective 
November 19, 2008, under 38 C.F.R. § 4.71a, DC 5243.  

In the January 2009 rating decision, the RO granted service 
connection and assigned a 20 percent disability rating for right 
lower extremity radiculopathy associated with his service-
connected lumbar spine disability effective January 1, 2008.  The 
Veteran has not disagreed with that determination; therefore, the 
issue is not before the Board.

The Veteran's lumbar spine disability is currently rated under 38 
C.F.R. § 4.71a, DC 5243, the diagnostic code for intervertebral 
disc syndrome.  Disabilities of the spine are rated under the 
General Rating Formula for Diseases and Injuries of the Spine 
(for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes).   

The General Rating Formula for Diseases and Injuries of the Spine 
provides a 10 percent disability rating for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of the 
height.  A 20 percent disability rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent disability rating is assigned 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases and 
Injuries of the Spine provide further guidance in rating diseases 
or injuries of the spine.  Note (1) provides that any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, should be rated separately under 
an appropriate diagnostic code.  Note (2) provides that, for VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  

Under DC 5243, intervertebral disc syndrome is to be rated either 
under the General Rating Formula for  Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher rating when all disabilities are combined 
under 38 C.F.R. § 4.25.  

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes a 10 percent disability evaluation is 
warranted for incapacitating episodes having a total duration of 
at least one week but less than two weeks during the past 12 
months; a 20 percent disability evaluation is warranted for 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks during the past 12 months; a 40 
percent disability evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but less 
than six weeks during the past 12 months; and a 60 percent 
disability evaluation is warranted for incapacitating episodes 
having a total duration of at least 6 weeks during the past 12 
months.  38 C.F.R. § 4.71a, DC 5243.  As per Note (1) of the DC, 
for purposes of evaluations under DC 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed by 
a physician and treatment by a physician.  

In determining whether increased ratings are warranted prior to 
and since November 19, 2008, the pertinent evidence of record has 
been reviewed and a discussion of such evidence follows.  

The Veteran underwent a private MRI of the lumbar spine in April 
2007.  The Veteran was diagnosed with decreased signal intensity 
of the L3-4 and L4-5 disc material consistent with degenerative 
disc disease.  

The Veteran underwent a VA spine examination in April 2008.  At 
the time, the Veteran reported that he developed acute severe low 
back pain in 2004 while in service.  He further reported that he 
underwent an L4-5 discectomy as well as an L3-4 laminectomy 
during service.  The Veteran experiences pain on a level of two 
of ten on a consistent basis; however, approximately once a month 
he experiences a flare-up, and his pain is a seven of ten.  He 
denied the use of assistive devices.  He is continent.  He has 
not had any incapacitating episodes in the last year.  

On examination, range of motion of the Veteran's thoracolumbar 
spine demonstrated forward flexion to 70 degrees, then pain with 
no further flexion; extension to 20 degrees, with pain at 20 
degrees; left and right lateral flexion to 20 degrees, with pain 
at the end of flexion; and left and right lateral rotation to 30 
degrees, without pain.  The examiner noted no further loss of 
range of motion with repetitive movements.  The diagnosis was L4-
L5 and L3-L4 herniated nucleus pulposus, L3-L4 discectomy and 
fusion, L4-L5 discectomy, and decreased range of motion and 
chronic pain secondary to lumbar surgeries.  

Examination of the Veteran's lumbar spine revealed a 9cm lumbar 
vertical scar.  The scar was nontender.  There was no ulceration, 
fixation, or keloid formation.  There was no attachment to deep 
tissue.  There was no tenderness on palpation of the lumbar 
musculature.  The diagnosis was a healed scar following two 
lumbar surgeries.   

The Veteran underwent a VA General Medical examination in April 
2008 at which time he provided a past medical history of chronic 
low back pain.  On physical examination, the examiner noted back 
flexion was limited to "about 45-50 degrees, limited by 
stiffness and pain."  The diagnosis was chronic low back pain 
syndrome related to degenerative disc disease.    

The Veteran underwent a VA examination of the lumbar spine in 
November 2008.  At the time, the Veteran reported experiencing 
low back pain, which causes difficulty sleeping.  He denied any 
periods of flare-ups, as well as bowel or bladder incontinence.  
He denied the use of assistive devices.  His reported that his 
disability affects his occupation in that he had to change 
professions to an office job due to the physical demands of his 
prior job.  He denied experiencing any incapacitating episodes in 
the last 12 months.  

On examination, the Veteran had a limping gait with ambulation.  
He was tender in the lumbar paraspinous musculature with spasms 
in both the right and left paraspinous musculature.  Range of 
motion of the Veteran's thoracolumbar spine demonstrated forward 
flexion to 45 degrees with pain throughout; extension to 5 
degrees with pain throughout; left lateral flexion to 10 degrees; 
right lateral flexion to 10 degrees with pain; left lateral 
rotation to 10 degrees with a popping sensation in the spine; and 
right lateral rotation to 10 degrees with a popping sensation in 
the spine.  The examiner noted no further loss of range of motion 
with repetitive movements.  He further noted no there was no 
effect of incoordination, fatigue, weakness, or lack of endurance 
on the Veteran's spine function.  

The Veteran underwent a VA examination for his scars in November 
2008.  At the time, the Veteran reported a history of no symptoms 
associated with his scars.  

On examination, the scars were in the midline of the lower lumbar 
spine.  The L3-L4 scar measured 4 inches in length and was 1/16th 
of an inch wide.  The L4-L5 scar joined the L3-L4 scar and 
measured 2.75 inches in length and was 1/16th of an inch wide.  
The scars were nontender and did not demonstrate any adherence or 
ulceration.  The scars did not limit function of the spine and 
were non-disfiguring.  The diagnosis was lumbar spine surgical 
scars.  

The Veteran underwent a VA examination in May 2010.  At the time, 
the Veteran reported that he continues to have low back pain and 
takes pain medication for his condition.  He denied bowel or 
bladder incontinence.  He denied the use of assistive devices.  
He currently works in an office, where he sits for most of the 
day; he has not missed any days from work due to his condition in 
the last year.  The Veteran has not had any incapacitating 
episodes in the last 12 months.  

On examination, the Veteran had a limping antalgic gait on the 
right.  He was tender over the right sciatic notch and had some 
spasm in the left paraspinous musculature.  Range of motion of 
the Veteran's thoracolumbar spine demonstrated forward flexion to 
60 degrees with pain.  Extension, right and left lateral rotation 
and flexion were unable to be accomplished secondary to the 
Veteran's pain.  The examiner noted no further additional 
limitations following repetition.  There were no flare-ups.  
There was no effect of incoordination, fatigue, weakness or lack 
of endurance on the spine due to repetitive use.  

The Veteran underwent a VA examination for his scar in August 
2010.  At the time, the Veteran reported no complications related 
to the scar or skin breakdown.  He further reported that there is 
no effect on his daily activities or employment due to the scar, 
indicating that his scar is asymptomatic.  

On examination, there was a vertical scar in the midline over the 
mid to lower lumbar area measuring 11.5cm with a maximum width of 
0.3cm.  The scar was hypopigmented.  The scar was not painful on 
examination.  There was no skin breakdown.  The scar was 
superficial.  There was no limitation of motion or other 
limitation of function caused by the scar.  There was no 
inflammation, edema, or keloid formation.  The diagnosis was scar 
from lumbar spine surgeries.     

Lumbar Spine Prior to November 19, 2008

Given the evidence of record, the Board finds the preponderance 
of the evidence is against an initial rating in excess of 10 
percent prior to November 19, 2008, for the Veteran's service-
connected lumbar spine with scar disability under DC 5237.  
Neither of the April 2008 VA examinations noted any muscle 
spasms, guarding, abnormal gait, or abnormal spinal contour.  The 
VA General Medical examination included a finding that the 
Veteran's flexion was limited to "about 45-50 degrees," which 
would warrant a 20 percent rating; however, the Board finds the 
VA spine examination conducted that same day is more probative 
because it included more detailed findings, including specific 
ranges of motion covering all motions.  Thus, the Board concludes 
that because forward flexion has not been shown to be greater 
than 30 degrees but not greater than 60 degree(the April 2008 VA 
spine examination noted forward flexion to 70 degrees) and the 
combined range of motion of his thoracolumbar spine was 190 
degrees.  

Although the Veteran complains of pain, the Board finds that the 
effects of pain reasonably shown to be due to the Veteran's 
service-connected lumbar spine disorder are, however, already 
contemplated by the 10 percent rating for his lumbar spine 
disability.  38 C.F.R. §§ 4.40, 4.59; DeLuca, supra.  The April 
2008 VA examination noted pain after 70 degrees; however, the 
examination included the examiner's comment that there was no 
additional loss of motion after repetitive motion testing and no 
objective evidence of further dysfunction in the form of atrophy, 
fatigability, endurance, incoordination, or pain level.  

The Veteran has been diagnosed with degenerative disc disease; 
however, considering the claim under the criteria for an 
increased rating under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, Diagnostic Code 5243, 
does not result in a higher 20 percent evaluation.  There is no 
evidence of record demonstrating the Veteran had any 
incapacitating episodes that required bed rest prescribed by a 
physician in the past 12 months due to his lumbar spine with scar 
disability; therefore, the Veteran does not warrant a 20 percent 
disability evaluation under DC 5243.    

Thus, the Veteran has not met the schedular requirements for the 
next higher 20 percent disability evaluation prior to November 
19, 2008.  

Lumbar Spine Since to November 19, 2008

The Board further finds that the preponderance of the evidence is 
against an initial rating in excess of 20 percent since November 
19, 2008.  A 40 percent evaluation is appropriate for forward 
flexion of the thoracolumbar spine to 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.  Regarding 
the aforementioned VA examinations, the Veteran does not warrant 
an increase in rating based on limitation of forward flexion; 
specifically, the November 2008 examination demonstrated forward 
flexion to 45 degrees and the May 2010 examination demonstrated 
forward flexion to 60 degrees.  Further, there is no noted 
ankylosis of the thoracolumbar spine.  Thus, based on the 
aforementioned evidence, there Veteran has not met the schedular 
requirements for a 40 percent disability evaluation under DC 
5237.


Although the Veteran has shown pain on motion, the Board finds 
that the effects of pain reasonably shown to be due to the 
Veteran's service-connected lumbar spine are, however, already 
contemplated by the 20 percent rating for his back disability. 38 
C.F.R. §§ 4.40, 4.59; DeLuca, supra.  The November 2008 VA 
examination demonstrated forward flexion to 45 degrees with pain 
throughout and the May 2010 VA examination demonstrated forward 
flexion to 60 degrees with pain.  However, the November 2008 
examination included the examiner's comment that there are no 
additional limitations following repetitive use other than 
increased pain without further loss of motion.  Moreover, the May 
2010 examination included the examiner's comment that there are 
no additional limitations following repetitive use as there is no 
repetitive use.  Further, both of the aforementioned examiners 
indicated that there are no flare-ups and there is no effect of 
incoordination, fatigue, weakness, or lack of endurance on the 
Veteran's spinal functions due to repetitive use.  

As there is no evidence of record demonstrating the Veteran had 
any incapacitating episodes that required bed rest prescribed by 
a physician in the past 12 months due to his lumbar spine 
disability, therefore, the Veteran does not warrant a 20 percent 
disability evaluation under DC 5243.    
 
Thus, the Veteran has not met the schedular requirements for the 
next higher 40 percent disability evaluation since November 19, 
2008.  

Scar

The record shows the Veteran has a residual scar of his lumbar 
spine due to multiple surgeries and the Board has considered 
whether he could be assigned a separate rating based on the scar 
on his lumbar spine.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  

Amendments were made to the criteria for rating the skin, 
effective October 23, 2008; however, the amended regulations are 
only applicable to claims received on or after October 23, 2008.  
See 73 Fed. Reg. 54,708 (September 23, 2008) (codified at 38 
C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2009)).  As the 
claim was received in January 2008, the aforementioned amendments 
are not for application. 

Under applicable rating criteria, a 10 percent evaluation is 
warranted for scars, other than the head, face or neck, covering 
an area of 144 square inches or greater where superficial and 
without resulting limited motion; for a superficial, unstable 
scar (characterized by frequent loss of skin covering the scar); 
or a superficial scar that is painful on examination.  See 
38 C.F.R. § 4.118 DC's 7802 to7804 (2007).  For scars other than 
on the head, face, or neck, where such are deep or cause limited 
motion, a 10 percent rating is warranted when in an area 
exceeding six square inches (39 sq. cm); a 20 percent rating is 
warranted when in an area exceeding 12 square inches (77 sq. cm); 
a 30 percent rating is warranted when in an area exceeding 72 
square inches (465 sq. cm); and a 40 percent rating is warranted 
when in an area exceeding 144 square inches (929 sq. cm).  See 
38 C.F.R. § 4.118, DC 7801 (2007).  Otherwise, scars will be 
rated on the limitation of motion of the affected part, under DC 
7805 (2007).

Throughout the rating period on appeal, the record does not 
demonstrate that the criteria for a separate rating have been 
met.  The Veteran's lumbar spine scar is vertical and 
superficial, as it does not adhere to the underlying tissues and 
there is no evidence of breakdown of the scar.  See April 2008, 
November 2008, and August 2010 VA examinations.  The scar 
measures 11.5cm; maximum width of 0.3cm; it is not tender; is not 
unstable; it is not deep; there are no ulcerations, fixations, or 
keloid formations; and the scar is not painful on examination.  
See Id.  Finally, the scar does not cause any limitation of 
motion, nor does it limit the function of the lumbar spine.  As 
such, a separate rating for the scar on the Veteran's lumbar 
spine is not warranted.  See 38 C.F.R. § 4.118 DC's 7801 to 7805 
(2007).  

In sum, there is no support for an initial disability rating in 
excess of 10 percent for the Veteran's service-connected lumbar 
spine with scar disability prior to November 19, 2008, or in 
excess of 20 percent since November 19, 2008.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b).


Extraschedular Considerations

The Veteran has indicated that his service-connected lumbar spine 
with scar condition has affected his occupation, in that he had 
to change professions to an office job due to the physical 
demands of his prior job.  See November 2008 VA examination 
report.  As such, the Board must adjudicate the issue of whether 
referral for an extraschedular rating is warranted.  See 
Barringer v. Peake, 22 Vet. App. 242 (2008).  

The Board finds that the record does not establish that the 
rating criteria are inadequate for rating the Veteran's service-
connected lumbar spine with scar disability.  The competent 
medical evidence of record shows that his degenerative disc 
disease of the lumbar spine is primarily manifested by pain, 
tenderness and limitation of motion.  Many of the applicable 
diagnostic codes used to rate the Veteran's disability provide 
for ratings based on limitation of motion.  See for example 
Diagnostic Code 5237.  The effects of pain and functional 
impairment have been taken into account and are considered in 
applying the relevant criteria in the rating schedule.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202.  
The effects of the Veteran's disability have been fully 
considered and are contemplated in the rating schedule; hence, 
referral for an extraschedular rating is unnecessary at this 
time.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for service-connected lumbar spine with scar prior to 
November 19, 2008 is denied, and an initial disability rating in 
excess of 20 percent since November 19, 2008 is denied.   



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


